Citation Nr: 1708494	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected chondromalacia, left patella, currently evaluated as 10 percent disabling. 

2. Entitlement to an increased rating for service-connected chondromalacia, right patella, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1987 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The January 2009 rating decision granted a 10 percent evaluation for the Veteran's service-connected chondromalacia of the left and right patella.  The Veteran's service-connection claim for a lumbar spine disability was reopened in an August 2013 decision.  The claims were last remanded by the Board in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased rating - Chondromalacia

In a March 2016 remand, the Board directed VA to obtain a current examination to ascertain the severity of the Veteran's bilateral knee disabilities.  The Veteran was afforded a VA examination in June 2016.  The VA examiner noted abnormal range of motion, but also noted that the Veteran participated in the examination with "suboptimal effort," and that the findings of limitation of motion on examination were not consistent with the Veteran's service-connected condition and the examiner's observation of the Veteran's legs while sitting in the examination room chair prior to the examination.  See VA examination report dated June 2016.  

The Veteran contends that his June 2016 VA examination was inadequate because the VA examiner would not have been able to identify the angle of his knees from across the room prior to his physical examination.  The Board notes, however, that medical examiners are presumed to be competent in the absence of evidence to the contrary.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009); Acevedo v. Shinseki, 25 Vet.App. 286, 293 (2012).  The Board has no reason to doubt the examiner's ability to identify a discrepancy in range of motion on testing and prior to testing.

Nonetheless, given the examiner's observations, the Board finds that the results from the June 2016 are not adequate for rating purposes, and an additional VA examination is warranted to ascertain the severity of the Veteran's bilateral knee disabilities.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran should note that any further finding of "suboptimal effort" may be detrimental to his claim for an increased evaluation as it could render the Veteran's reports of his symptoms not credible.  Thus, the Veteran is advised to cooperate in the development of his claim, and that it is his responsibility to report for any scheduled examination and participate fully in all testing.  

Additionally, the Board notes that treatment records may be outstanding.  Specifically, the Veteran identified private treatment records from Waterside Chiropractic that are potentially relevant to the claim.  See September 2016 statement from the Veteran.  Also, the Veteran receives treatment for his service-connected bilateral knee disabilities from VA facilities; those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service connection - Lumbar spine

In a March 2016 remand, the Board directed VA to obtain an opinion regarding the Veteran's lumbar spine disability.  Specifically, the Board directed the VA examiner to opine on whether the Veteran's lumbar spine disability was caused by or aggravated (permanently worsened beyond the normal progression of the disease) by his service-connected bilateral chondromalacia.  The examiner was directed to provide an opinion with consideration of the 2013 VA examiner's finding of altered gait and the August 2004 chiropractor opinion.  The Board notes that the June 2016 VA examiner did provide an opinion on etiology, however, the examiner's opinion and rationale does not address whether altered gait due to bilateral chondromalacia caused or permanently worsened the Veteran's lumbar spine disability.  

The June 2016 VA opinion is inadequate as the VA examiner did not address the evidence cited by the Board.  A supplemental VA opinion is warranted.  Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain VA treatment and evaluation records from the Biloxi VA Medical Center and any other outstanding VA treatment records.

2.  Request that the Veteran identify and secure any relevant private medical records (PMRs) relevant to his spinal disabilities.  

In particular, request that the Veteran authorize the release of private medical records from the Waterside Chiropractic Clinic and any other providers that treated him for lumbar disability, including imaging of the spine. 

Associate any records identified by the Veteran with the claims file.  If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

3.  Schedule the Veteran for an examination with a different examiner to determine the current severity of his left and right knee disabilities. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner is specifically directed to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Arrange for a VA examiner to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's lumbar spine disability was caused or permanently worsened by his service-connected knee disabilities, to include gait impairment caused by the knee disabilities.  

The rationale for the opinion(s) must be provided, with consideration of the 2013 VA examiner's finding of altered gait and the August 2004 chiropractor opinion.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
A. S. Caracciolo
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




